DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification provides no reference for the first component and the second component of claims 1 and 12.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure as originally filed does not provide a first component axially overlapped along the axis by the bypass fan and a second component that is longitudinally offset along the axis from the bypass fan in any arrangement other than a magnetorheological clutch.  The disclosure lacks further lacks any information of the components of the electromechanical clutch and the piezoelectric clutch.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Regarding claims 2 and 13, the disclosure as originally filed does not provide a first component axially overlapped along the axis by the bypass fan and a second component that is longitudinally offset along the axis from the bypass fan in any arrangement other than a magnetorheological clutch.  This provides uncertainty as to how the components would interact in a electromechanical clutch and piezoelectric clutch arrangement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557) in view of Robb et al. (US 2006/0272917).
In re. claim 1, Rolling teaches a convertible engine for an aircraft, comprising: an engine core (10) comprising a low pressure turbine shaft (22) configured to selectively rotate about an axis (fig. 1); and a bypass fan system comprising: a bypass fan (16) comprising a fan clutch (50), wherein the fan clutch is configured to selectively decouple at least a portion of the bypass fan from the low pressure turbine shaft (col. 3, ln. 18-22); and activation of the fan clutch (50) changes a coupling between at least a portion of the bypass fan and the low pressure turbine shaft (col. 3, ln. 18-22).

Robb teaches a fan (12) clutch (MR coupling (10)) (fig. 1) comprises a first component axially overlapped along the axis by the bypass fan (magnetic medium  (16) flowing over torque surface (58a,b) (para [0029]) (fig. 3); and a second component (electromagnetic coil (82)) that is longitudinally offset along the axis from the bypass fan (fig. 2), wherein the selective activation of at least one of the first component and the second component selectively changes a coupling between a fan (12) and a shaft (50).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling to incorporate the teachings of Robb to have at least a component of the bypass fan axially overlap at least a portion of the fan clutch, since Rolling states alternative locations of the clutch may be used, and doing so would allow the engine to be more compact.
In re. claim 3, Rolling fails to disclose the fan clutch is a magnetorheological clutch comprising a magnetorheological fluid.
Robb teaches a clutch adapted to be coupled to a power unit including a magnetorheological clutch (10) comprising a magnetorheological fluid (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling to incorporate the teachings of Robb to have the recited clutch, since Rolling states the clutch may be of any type as known to one of ordinary skill in the art, and doing so would enable the use of known clutches.

Rolling as modified by Robb (see Robb) teach the electromagnets (62) are configured to selectively induce a magnetic field through the magnetorheological fluid in the fan clutch (para [0020]). 
In re. claim 5, Rolling as modified by Robb (see Rolling) teach the convertible engine of claim 1, wherein the bypass fan is coupled to the low pressure turbine shaft when the convertible engine is configured to operate in a thrust mode (bypass turbofan configuration), and wherein the bypass fan is decoupled from the low pressure turbine shaft when the convertible engine is configured to operate in a shaft power mode (turbojet configuration) (col. 3, ln. 60-62).
In re. claim 12, Rolling teaches an aircraft comprising: a fuselage (col. 1, ln. 23-25); and a convertible engine (10) disposed within the fuselage (as is known with current aircraft) and operable as a turbofan engine in a thrust mode (when operating with bypass fan (16)) and a turboshaft engine in a shaft power mode (when operating with bypass fan (16) disconnected), the convertible engine comprising: an engine core (connection portion of engine (10)) comprising a low pressure turbine shaft (22) configured to selectively rotate about an axis (fig. 1); and a bypass fan system comprising: a bypass fan (16) comprising a fan clutch (50), wherein the fan clutch is configured to selectively couple at least a portion of the bypass fan to the low pressure turbine shaft when the convertible engine is operated in the thrust mode (bypass turbofan configuration), and wherein the fan clutch is configured to decouple the at least a portion of the bypass fan from the low pressure turbine shaft when the convertible engine is operated in the shaft power mode (turbojet configuration) (col. 3, ln. 
Rolling fails to disclose the fan clutch comprises a first component axially overlapped along the axis by the bypass fan; and a second component that is longitudinally offset along the axis from the bypass fan, wherein the selective activation of at least one of the first component and the second component selectively changes a coupling between at least a portion of the bypass fan and the low pressure turbine shaft.
Robb teaches a fan (12) clutch (MR coupling (10)) (fig. 1) comprises a first component axially overlapped along the axis by the bypass fan (magnetic medium  (16) flowing over torque surface (58a,b) (para [0029]) (fig. 3); and a second component (electromagnetic coil (82)) that is longitudinally offset along the axis from the bypass fan (fig. 2), wherein the selective activation of at least one of the first component and the second component selectively changes a coupling between a fan (12) and a shaft (50).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling to incorporate the teachings of Robb to have at least a component of the bypass fan axially overlap at least a portion of the fan clutch, since Rolling states alternative locations of the clutch may be used, and doing so would allow the engine to be more compact.
In re. claim 13, Rolling fails to disclose the fan clutch is at least one of an electromechanical clutch, a piezoelectric clutch, and a magnetorheological clutch.
Robb teaches a magnetorheological clutch (10) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling to incorporate the teachings of Robb to 
In re. claim 15, Rolling as modified by Robb (see Rolling) teach the aircraft of claim 12, wherein the low pressure turbine shaft is configured to provide shaft power to at least one aircraft system (torque to low pressure compressor (30) maintained when decoupled) when the convertible engine is configured to operate in the shaft power mode (col. 3, ln. 35-37).
In re. claim 16, Rolling as modified by Robb (see Rolling) teach the aircraft of claim 15, further comprising: at least one additional mechanical locking component (18) used to form a rigid mechanical connection between the bypass fan and the low pressure turbine shaft (hub (18) forms rigid connection between blades (16) and shaft (22)) when the fan clutch selectively couples the at least a portion of the bypass fan to the low pressure turbine shaft when the convertible engine is operated in the thrust mode (fig. 1).

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling in view of Ince et al. (US 2018/0180107).

In re. claims 1-2, Rolling teaches a convertible engine for an aircraft, comprising: an engine core (10) comprising a low pressure turbine shaft (22) configured to selectively rotate about an axis (fig. 1); and a bypass fan system comprising: a bypass fan (16) comprising a fan clutch (50), wherein the fan clutch is configured to selectively decouple at least a portion of the bypass fan from the low pressure turbine shaft (col. 3, ln. 18-22); and activation of the fan clutch (50) changes a coupling between at least a portion of the bypass fan and the low pressure turbine shaft (col. 3, ln. 18-22).
Rolling fails to disclose the fan clutch comprises a first component axially overlapped along the axis by the bypass fan; and a second component that is longitudinally offset along the axis from 
Ince teaches a clutch (10) comprises a first component (40) axially overlapped along the axis of the output member (14); and a second component that is longitudinally offset along the axis from the bypass fan (surface of hub (20) axially offset in figure 6 as compared to figure 8), wherein the selective activation of at least one of the first component and the second component selectively changes a coupling between at least a portion of the output member and a shaft (12) , and the fan clutch is at least one of an electromechanical clutch and a piezoelectric clutch (para [0027]), and the fan clutch is an electromechanical clutch (para [0038]).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling to incorporate the teachings of Ince to have at least a component of the bypass fan axially overlap at least a portion of the fan clutch, since Rolling states alternative locations of the clutch may be used, and doing so would allow the engine to be more compact.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rolling as modified by Robb as applied to claim 1 above, and further in view of Carrol et al. (US 7,549,839).

In re. claim 6, Rolling as modified by Robb (see Rolling) teach the convertible engine of claim 1, wherein the bypass fan is decoupled from the low pressure turbine shaft (col. 3, ln. 18-22).

Carrol teaches inlet guide vanes selectively operable to restrict bypass airflow through the convertible engine (airflow restricted by pivoting of inlet guide vane flaps (34)) (col. 2, ln. 46-54).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling as modified by Robb to incorporate the teachings of Carrol to have inlet guide vanes selectively operable to restrict bypass airflow through the convertible engine, since Rolling states the engine allows the pilot to select the configuration best suited to a given mission leg, and doing so would allow a zero deflection position during high speeds, and a fully deflected position during engine start up, resulting in a turbulent and even pulsating flow into the engine.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rolling as modified by Robb as applied to claim 12 above, and further in view of Mitrovic et al. (US 2018/0283468).

In re. claim 17, Rolling as modified by Robb (see Rolling) teach the aircraft of claim 15, wherein the low pressure turbine shaft is selectively coupled to a gearbox (continuously variable transmission) to cause selective rotation of a rotor system when the convertible engine is operated in the shaft power mode (col. 3, ln. 26-30).
Rolling fails to disclose a selectively operable gearbox clutch.
Mitrovic teaches a selectively operable gearbox (20) clutch (30) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Rolling as modified by Robb to incorporate the 
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 12-13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647